As filed with the Securities and Exchange Commission on July 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Equity Funds 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: August 31, 2011 Date of reporting period: May 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MAY 31, 2011 Schedule of InvestmentsEmerging Markets Equity Fund (Unaudited) Numberof Shares Value† ($000's) Common Stocks (87.9%) Brazil (8.8%) BM&FBOVESPA SA Brasil InsuranceParticipacoes EAdministracao Companhia SiderurgicaNacional Diagnosticos da America Ecorodovias Infraestrutura eLogistica PDG RealtyEmpreendimentos EParticipacoes Porto Seguro QGEP Participacoes TOTVS SA Canada (0.6%) First Majestic Silver * Chile (1.3%) Sociedad Quimica y Minerade Chile ADR, B Shares China (15.2%) Bank of China, H Shares * Boer Power Holdings China Automation Group China Liansu GroupHoldings China Lumena NewMaterials China Mobile China Vanke, B Shares CNOOC Ltd. Digital China Holdings First Tractor, H Shares GOME Electrical AppliancesHoldings * Kingdee InternationalSoftware Group SouFun Holdings ADR * Want Want China Holdings Xingda InternationalHoldings Xinyi Glass Holdings Zijin Mining Group, H Shares Colombia (1.0%) Ecopetrol SA ADR Egypt (0.5%) Centamin Egypt * India (9.5%) Ballarpur Industries Bank of Baroda BEML Ltd. Bharat Heavy Electricals Cadila Healthcare DEN Networks * Escorts Ltd. Exide Industries Gujarat State Petronet Mahindra & Mahindra Prestige Estates Projects * Sintex Industries Sun TV Network United Phosphorus Indonesia (2.8%) PT Global Mediacom Tbk PT Harum Energy Tbk PT Tambang BatubaraBukit Asam Tbk PT United Tractors Tbk Israel (0.9%) Israel Chemicals Korea (14.8%) BS Financial Group * GS Home Shopping Hyundai Mobis KT Corp. ADR LG Chem Melfas Inc. Samsung Electronics Samsung Heavy Industries Shinhan Financial Group SK Innovation Woongjin Coway Luxembourg (0.8%) Millicom InternationalCellular * Malaysia (2.7%) Axiata Group * Top Glove Mexico (1.0%) Genomma LabInternacional Class B * Nigeria (0.7%) Guaranty Trust Bank Philippines (2.0%) Energy Development International ContainerTerminal Services Russia (6.6%) Eurasia Drilling GDR LUKOIL ADR LUKOIL ADR Magnit GDR Mobile TeleSystems ADR Pharmstandard GDR * Pharmstandard GDR * 3 Sberbank GDR South Africa (5.5%) Aspen Pharmacare Holdings Exxaro Resources MTN Group Naspers Ltd., N Shares Shoprite Holdings Taiwan, Province Of China (6.0%) HTC Corp. Hung Poo Real EstateDevelopment Simplo Technology Taiwan SemiconductorManufacturing TXC Corp. Thailand (1.4%) Bangkok Bank Public Thanachart Capital PCL Turkey (1.5%) Sinpas Gayrimenkul YatirimOrtakligi Turkiye Garanti Bankasi United Kingdom (4.3%) Afren PLC * Antofagasta PLC BG Group Dragon Oil Tullow Oil Total Common Stocks (Cost $88,532) Preferred Stocks (5.9%) Brazil (5.9%) Banco Do Estado do RioGrande do Sul Class B Companhia de Bebidas dasAmericas ADR Randon Participacoes Refinaria de PetroleoIpiranga Ñ*^^ 0 Vale SA ADR Total Preferred Stocks (Cost $5,943) Short-Term Investments (5.6%) State Street InstitutionalLiquid Reserves FundInstitutional Class (Cost $6,022) Total Investments## (99.4%) (Cost $100,497) Cash, receivables andother assets, less liabilities (0.6%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY Emerging Markets Equity Fund (Unaudited) Industry Investments at Value† (000's omitted) Percentage of Net Assets Oil, Gas & Consumable Fuels $ 10.8% Commercial Banks 10.4% Metals & Mining 8.1% Wireless Telecommunication Services 6.0% Semiconductors & Semiconductor Equipment 5.3% Machinery 5.0% Chemicals 4.9% Auto Components 3.8% Pharmaceuticals 3.6% Household Durables 2.6% Media 2.4% Food & Staples Retailing 2.2% Software 2.2% Transportation Infrastructure 2.0% Electronic Equipment, Instruments & Components 2.0% Real Estate Management & Development 1.9% Insurance 1.7% Diversified Financial Services 1.6% Electrical Equipment 1.6% Computers & Peripherals 1.5% Health Care Providers & Services 1.4% Building Products 1.3% Health Care Equipment & Supplies 1.1% Specialty Retail 1.1% Communications Equipment 1.0% Internet & Catalog Retail 1.0% Beverages 1.0% Energy Equipment & Services 0.9% Diversified Telecommunication Services 0.9% Food Products 0.9% Independent Power Producers & Energy Traders 0.7% Internet Software & Services 0.6% Paper & Forest Products 0.6% Real Estate Investment Trusts 0.6% Gas Utilities 0.6% Automobiles 0.5% Short-Term Investments and Other Assets-Net 6.2% $ 100.0% MAY 31, 2011 Schedule of InvestmentsEquity Income Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (83.0%) Air Freight & Logistics (1.8%) United Parcel ServiceClass B Beverages (1.7%) Foster`s Group Treasury Wine Estates * Capital Markets (3.6%) Apollo Investment BlackRock, Inc. Diversified Financial Services (1.0%) Warsaw Stock Exchange *ñ Diversified Telecommunication Services (1.8%) CenturyLink Inc. Chunghwa Telecom ADR Electric Utilities (3.6%) Exelon Corp. Northeast Utilities Progress Energy Food Products (1.8%) Unilever NV Gas Utilities (1.4%) New Jersey Resources Machinery (0.8%) AG Growth International Media (1.3%) BEC World Public World Wrestling Entertainment Class A Metals & Mining (3.0%) Franco-Nevada Corp. Royal Gold ‡‡ Multi-Utilities (8.6%) Alliant Energy CenterPoint Energy NSTAR PG&E Corp. TECO Energy Wisconsin Energy Xcel Energy Oil, Gas & Consumable Fuels (15.8%) ARC Resources Bonavista Energy Cenovus Energy Coal & Allied Industries Crescent Point Energy Ecopetrol SA ADR Enbridge Energy Management * Kinder Morgan Management * PetroChina Co. ADR ‡‡ Spectra Energy ‡‡ Total SA ADR Pharmaceuticals (3.4%) Johnson & Johnson ‡‡ Sanofi-Aventis ADR Real Estate Investment Trusts (22.1%) AMB Property ‡‡ American Campus Communities Ascendas Real Estate Investment Trustñ Ascendas Real Estate Investment Trust AvalonBay Communities ‡‡ Campus Crest Communities Digital Realty Trust ‡‡ Duke Realty GZI REIT HCP, Inc. Janpan Logistics Fund Lippo-Mapletree Indonesia Retail Trust Mapletree Logistic Trust Nationwide Health Properties Parkway Life Real Estate Investment Trust Potlatch Corp. Rayonier Inc. RLJ Lodging Trust * Suntec Real Estate Investment Trust Weyerhaeuser Co. ‡‡ Road & Rail (2.0%) Norfolk Southern ‡‡ Semiconductors & Semiconductor Equipment (1.6%) Microchip Technology ‡‡ Thrifts & Mortgage Finance (0.3%) New York Community Bancorp Tobacco (2.2%) Philip Morris International ‡‡ Transportation Infrastructure (1.1%) Singapore Airport Terminal Services Water Utilities (1.3%) Aqua America Wireless Telecommunication Services (2.8%) China Mobile ADR Philippine Long Distance TelephoneADR Taiwan Mobile Total Common Stocks (Cost $1,007,256) Convertible Preferred Stocks (0.9%) Bunge Ltd. (Cost $11,223) Principal Amount Value† ($000's) Convertible Bonds (11.2%) Bill Barrett Corp., Senior Unsecured Notes, 5.00%, due 3/15/28 Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 Covanta Holding Corp., Senior Unsecured Notes, 1.00%, due 2/1/27 Equinix, Inc., Subordinated Notes, 3.00%, due 10/15/14 Hologic, Inc., Senior Unsecured Notes, Step-Down, 2.00%, due 12/15/37 a Host Hotels & Resorts L.P., Guaranteed Notes, 2.63%, due 4/15/27 ñ Iconix Brand Group, Inc., Senior Subordinated Notes, 2.50%, due 6/1/16 ñ Integra Lifesciences Holdings Corp., Guaranteed Notes, 2.38%, due 6/1/12 ñ InterDigital, Inc., Senior Unsecured Notes, 2.50%, due 3/15/16 ñ James River Coal Co., Senior Unsecured Notes, 4.50%, due 12/1/15 ñ James River Coal Co., Senior Unsecured Notes, 3.13%, due 3/15/18 ñ Kinross Gold Corp., Senior Unsecured Notes, 1.75%, due 3/15/28 Lions Gate Entertainment Corp., Guaranteed Notes, 2.94%, due 10/15/24 Massey Energy Co., Guaranteed Notes, 3.25%, due 8/1/15 Paladin Energy Ltd., Senior Unsecured Notes, 3.63%, due 11/4/15 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 PDL BioPharma, Inc., Senior Unsecured Notes, 2.00%, due 2/15/12 RTI International Metals, Inc., Guaranteed Notes, 3.00%, due 12/1/15 Southern Pacific Resource, Unsecured Notes, 6.00% due 6/30/16 ñ The Nasdaq OMX Group, Inc., Senior Unsecured Notes, 2.50%, due 8/15/13 WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 3/31/16 ñ WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 1/31/18 ñ Wright Medical Group, Inc., Senior Unsecured Notes, 2.63%, due 12/1/14 Total Convertible Bonds (Cost $144,617) Number of Shares Value† ($000's) Short-Term Investments (4.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $59,800) Total Investments## (99.5%) (Cost $1,222,896) Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsFocus Fund (Unaudited) Number of Value† Shares ($000's) Common Stocks (99.0%) Aerospace & Defense (7.2%) Honeywell International Rockwell Collins Beverages (5.3%) Molson Coors Brewing Class B Biotechnology (4.3%) Amgen Inc. * Capital Markets (6.7%) BlackRock, Inc. Goldman Sachs Group Commercial Services & Supplies (3.2%) Tetra Tech * Waste Connections Computers & Peripherals (7.7%) Apple, Inc. * Hewlett-Packard Diversified Financial Services (3.9%) J.P. Morgan Chase Electric Utilities (3.4%) NextEra Energy Energy Equipment & Services (4.2%) Halliburton Co. Health Care Providers & Services (2.6%) Express Scripts * Household Products (5.4%) Colgate-Palmolive Insurance (5.0%) Prudential Financial Leisure Equipment & Products (2.3%) Mattel Inc. Media (5.2%) Comcast Corp. Class A Special Discovery Communications Class C * Metals & Mining (3.6%) Rio Tinto ADR Multiline Retail (4.0%) Target Corp. Oil, Gas & Consumable Fuels (8.5%) Canadian Natural Resources Denbury Resources * Pharmaceuticals (4.7%) Johnson & Johnson Semiconductors & Semiconductor Equipment (2.2%) NXP Semiconductors * Software (7.4%) Activision Blizzard Oracle Corp. Textiles, Apparel & Luxury Goods (2.2%) Coach, Inc. Total Common Stocks (Cost $558,341) Short-Term Investments (0.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,156) Total Investments## (99.9%) (Cost $563,497) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsGenesis Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (95.1%) Aerospace & Defense (0.9%) Alliant Techsystems American Science & Engineering Air Freight & Logistics (0.5%) Forward Air ^ Auto Components (0.7%) Gentex Corp. Beverages (0.7%) Boston Beer Class A *^ Capital Markets (0.9%) Eaton Vance Federated InvestorsClass B Greenhill & Co. Waddell & Reed Financial Class A Chemicals (3.3%) Balchem Corp. Hawkins, Inc. Intrepid Potash * LSB Industries * NewMarket Corp. RPM International Sensient Technologies Commercial Banks (2.9%) Bank of Hawaii BOK Financial Cullen/Frost Bankers First Financial Bankshares Westamerica Bancorp ^ Commercial Services & Supplies (4.9%) Copart, Inc. * Healthcare Services Group ^ Ritchie Bros. Auctioneers Rollins, Inc. United Stationers ^ Construction & Engineering (0.3%) Layne Christensen *^ Containers & Packaging (3.3%) AptarGroup Inc. ^ Silgan Holdings Diversified Consumer Services (1.8%) Capella Education *^ Hillenbrand, Inc. Matthews International Class A ^ Strayer Education Diversified Financial Services (0.2%) Pico Holdings * Electronic Equipment, Instruments & Components (1.0%) Trimble Navigation * Energy Equipment & Services (5.6%) CARBO Ceramics ^ Lufkin Industries ^ Natural Gas ServicesGroup *^ OceaneeringInternational *^ Pason Systems Food & Staples Retailing (1.7%) Ruddick Corp. ^ Food Products (1.8%) Darling International * Flowers Foods J & J Snack Foods ^ Lancaster Colony Gas Utilities (2.3%) New Jersey Resources Northwest Natural Gas Piedmont Natural Gas South Jersey Industries WGL Holdings Health Care Equipment & Supplies (6.4%) Abaxis, Inc. *^ American Medical Systems Holdings * DENTSPLY International Haemonetics Corp. *^ IDEXX Laboratories * Immucor Inc. * Meridian Bioscience ^ Sirona Dental Systems * West Pharmaceutical Services Health Care Providers & Services (4.7%) AmSurg Corp. *^ Henry Schein * Landauer, Inc. ^ MWI Veterinary Supply *^ Patterson Companies PSS World Medical *^ VCA Antech * Health Care Technology (0.8%) Quality Systems Hotels, Restaurants & Leisure (0.6%) Brinker International Household Durables (0.3%) Leggett & Platt Household Products (2.5%) Church & Dwight ^ Industrial Conglomerates (0.8%) Raven Industries ^ Insurance (3.8%) Brown & Brown Hanover Insurance Group Harleysville Group ^ HCC Insurance Holdings Infinity Property & Casualty RenaissanceRe Holdings RLI Corp. ^ Safety Insurance Group ^ Validus Holdings IT Services (2.0%) Forrester Research ^ Jack Henry & Associates ManTech International Class A ^ NCI, Inc. Class A * Syntel, Inc. Leisure Equipment & Products (1.2%) Polaris Industries Life Science Tools & Services (1.9%) ICON PLC ADR *^ Pharmaceutical Product Development Techne Corp. Machinery (10.1%) AG Growth International ^ Badger Meter Chart Industries * CLARCOR Inc. ^ Donaldson Co. Douglas Dynamics Graco Inc. Industrea Ltd. ^ International Mining Machinery Holdings * Joy Global Lincoln Electric Holdings Lindsay Corp. ^ Nordson Corp. Robbins & Myers Toro Co. Valmont Industries Wabtec Corp. ^ Metals & Mining (4.1%) Alamos Gold Compass Minerals International ^ Major Drilling Group International ^ Office Electronics (1.0%) Zebra TechnologiesClass A * Oil, Gas & Consumable Fuels (10.0%) Abraxas Petroleum * Brigham Exploration * Cabot Oil & Gas Concho Resources * Denbury Resources * Gulfport Energy * Kodiak Oil & Gas * Legacy Oil + Gas * Legacy Oil + Gas *ñ Northern Oil and Gas * Oasis Petroleum * Petrobank Energy and Resources * Petrominerales Ltd. Resolute Energy * SM Energy Southwestern Energy * Vermilion Energy Professional Services (0.4%) Exponent, Inc. *^ Road & Rail (0.1%) Genesee & WyomingClass A * Semiconductors & Semiconductor Equipment (1.0%) GT Solar International *^ Hittite Microwave * Software (6.3%) Blackbaud, Inc. ^ Computer Modelling Group FactSet Research Systems MICROS Systems *^ Solera Holdings ^ Specialty Retail (2.1%) Hibbett Sports *^ Leon's Furniture Sally Beauty Holdings * Tractor Supply Thrifts & Mortgage Finance (0.7%) BankUnited Brookline Bancorp ^ Capitol Federal Financial Oritani Financial ViewPoint Financial Group Trading Companies & Distributors (0.9%) Applied Industrial Technologies MSC Industrial Direct Class A Richelieu Hardware Water Utilities (0.6%) American States Water Aqua America Total Common Stocks (Cost $6,753,317) Equity Funds (0.8%) SPDR Gold Trust * (Cost $59,379) Short-Term Investments (4.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $509,413) Total Investments## (100.1%) (Cost $7,322,109) Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsGuardian Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (98.3%) Beverages (2.2%) Coca-Cola Capital Markets (9.5%) Bank of New York Mellon BlackRock, Inc. Charles Schwab Commercial Services & Supplies (2.9%) Republic Services Electronic Equipment, Instruments & Components (5.0%) Anixter International National Instruments Energy Equipment & Services (5.2%) Cameron International * Schlumberger Ltd. 66,119 Food & Staples Retailing (2.1%) Costco Wholesale Food Products (2.1%) McCormick & Company Health Care Equipment & Supplies (6.9%) C.R. Bard Covidien PLC 86,319 Household Products (4.3%) Procter & Gamble Industrial Conglomerates (3.1%) 3M Co. Industrial Gases (2.0%) Praxair, Inc. Insurance (3.9%) Markel Corp. * Progressive Corp. 49,188 Internet Software & Services (6.3%) Google Inc. Class A * Yahoo! Inc. * IT Services (4.4%) MasterCard, Inc. Class A SAIC, Inc. * Machinery (4.5%) Danaher Corp. Media (4.7%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (3.4%) Target Corp. Oil, Gas & Consumable Fuels (8.4%) BG Group PLC Newfield Exploration * Pharmaceuticals (6.8%) Hospira, Inc. * Roche Holding AG Road & Rail (1.3%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.3%) Altera Corp. Texas Instruments Trading Companies & Distributors (2.0%) W.W. Grainger Total Common Stocks (Cost $934,347) Short-Term Investments (1.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $20,848) Total Investments## (99.9%) (Cost $955,195) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsInternational Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (98.3%) Australia (0.7%) Fortescue Metals Group Austria (0.7%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (3.1%) Ageas Anheuser-Busch InBev Colruyt SA Omega Pharma Telenet Group Holding Brazil (2.6%) Banco Santander Brasil ADR HRT Participacoes em Petroleo * Porto Seguro TOTVS SA Canada (9.3%) Cenovus Energy Corus Entertainment, B Shares Crescent Point Energy Goldcorp, Inc. MacDonald, Dettwiler Neo Material Technologies * New Gold * Peyto Exploration & Development Potash Corp. of Saskatchewan Silver Wheaton Vermilion Energy Chile (1.1%) Sociedad Quimica y Minera de Chile ADR, B Shares China (2.2%) Bank of China, H Shares * China Liansu Group Holdings China Vanke, B Shares Denmark (3.0%) Novo Nordisk Class B Sydbank AS Trygvesta AS Egypt (0.4%) Centamin Egypt * France (9.2%) Alcatel-Lucent * Arkema BNP Paribas CFAO * Cie Generale des Etablissements Michelin Class B CNP Assurances Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Sodexo Germany (7.4%) Brenntag AG * Deutsche Boerse Deutsche Telekom Fresenius Medical Care HeidelbergCement AG Linde AG 4,555 Hong Kong (0.7%) China Mobile ADR India (0.7%) Bank of Baroda Ireland (0.7%) DCC PLC 89 DCC PLC Japan (9.8%) Brother Industries Circle K Sunkus Jupiter Telecommunications KDDI Corp. Kenedix Realty Investment Makita Corp. Nihon Kohden Nippon Electric Glass Sundrug Co. Korea (3.5%) Hyundai Mobis Samsung Electronics Shinhan Financial Group Netherlands (8.8%) Akzo Nobel Fugro NV Koninklijke Ahold Nutreco Holding PostNL NV Sligro Food GroupÑ TNT Express * Unilever NV USG People Norway (2.2%) DnB NOR Prosafe ASA South Africa (1.1%) MTN Group Sweden (1.3%) Elekta AB, B Shares Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.0%) Bucher Industries Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA Sika AG Sulzer AG Turkey (0.6%) Sinpas Gayrimenkul Yatirim Ortakligi United Kingdom (18.2%) Amlin PLC Avanti Communications Group *ñ Avanti Communications Group * BG Group Bunzl PLC Chemring Group Experian Group Fidessa Group Informa PLC Jazztel PLC *ñ Jazztel PLC * Mitie Group Reed Elsevier Rio Tinto ADR RPS Group Subsea 7 Synergy HealthÑ Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $262,335) Preferred Stocks (0.0%) Brazil (0.0%) Refinaria de Petroleo Ipiranga Ñ*^^ (Cost $8) 12 Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 1 Anheuser-Busch InBev VVPR Strip * 1 Total Rights (Cost $0) 2 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 0 Short-Term Investments (1.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,040) Total Investments## (99.7%) (Cost $267,383) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Fund (Unaudited) Investments at Value† Percentage of Industry (000's omitted) Net Assets Chemicals $ 8.8% Commercial Banks 6.3% Insurance 5.9% Media 5.3% Oil, Gas & Consumable Fuels 5.0% Wireless Telecommunication Services 4.8% Metals & Mining 4.6% Food & Staples Retailing 4.4% Machinery 4.1% Food Products 3.8% Professional Services 3.5% Pharmaceuticals 3.3% Diversified Telecommunication Services 3.3% Health Care Equipment & Supplies 3.3% Auto Components 2.5% Energy Equipment & Services 2.5% Software 2.4% Trading Companies & Distributors 2.2% Health Care Providers & Services 2.1% Commercial Services & Supplies 1.8% Aerospace & Defense 1.7% Hotels, Restaurants & Leisure 1.7% Communications Equipment 1.6% Diversified Financial Services 1.5% Real Estate Investment Trusts 1.5% Electronic Equipment, Instruments & Components 1.4% Capital Markets 1.1% Air Freight & Logistics 1.0% Construction Materials 1.0% Office Electronics 0.9% Textiles, Apparel & Luxury Goods 0.8% Semiconductors & Semiconductor Equipment 0.8% Distributors 0.8% Building Products 0.8% Industrial Conglomerates 0.7% Beverages 0.6% Real Estate Management & Development 0.5% Consumer Discretionary 12 0.0% Short-Term Investments and Other Assets-Net 1.7% $ 100.0% MAY 31, 2011 Schedule of InvestmentsInternational Institutional Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (98.1%) Australia (0.7%) Fortescue Metals Group Austria (0.7%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.9%) Anheuser-Busch InBev Colruyt SA Omega Pharma Telenet Group Holding Brazil (2.6%) Banco Santander Brasil ADR HRT Participacoes em Petroleo * Porto Seguro TOTVS SA Canada (9.1%) Cenovus Energy Corus Entertainment, B Shares Crescent Point Energy Goldcorp, Inc. MacDonald, Dettwiler Neo Material Technologies * New Gold * Peyto Exploration & Development Potash Corp. Silver Wheaton Vermilion Energy Chile (1.0%) Sociedad Quimica y Minera de Chile ADR, B Shares China (2.2%) Bank of China, H Shares * China Liansu Group Holdings China Vanke, B Shares Denmark (3.0%) Novo Nordisk Class B Sydbank AS Trygvesta AS Egypt (0.3%) Centamin Egypt * France (9.3%) Alcatel-Lucent * Arkema BNP Paribas CFAO * Cie Generale des Etablissements Michelin Class B CNP Assurances Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Sodexo Germany (7.5%) Brenntag AG * Deutsche Boerse Deutsche Telekom Fresenius Medical Care HeidelbergCement AG Linde AG Hong Kong (0.7%) China Mobile ADR India (0.4%) Bank of Baroda Ireland (0.7%) DCC PLC DCC PLC Japan (9.9%) Brother Industries Circle K Sunkus Jupiter Telecommunications KDDI Corp. Kenedix Realty Investment Makita Corp. Nihon Kohden Nippon Electric Glass Sundrug Co. Korea (3.6%) Hyundai Mobis Samsung Electronics Shinhan Financial Group Netherlands (8.9%) Akzo Nobel Fugro NV Koninklijke Ahold Nutreco Holding PostNL NV Sligro Food Group Ñ TNT Express * Unilever NV USG People Norway (2.3%) DnB NOR Prosafe ASA South Africa (1.1%) MTN Group Sweden (1.4%) Elekta AB, B Shares Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.1%) Bucher Industries Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA Sika AG Sulzer AG Turkey (0.6%) Sinpas Gayrimenkul Yatirim Ortakligi United Kingdom (18.1%) Amlin PLC Avanti Communications Group *ñ Avanti Communications Group * BG Group Bunzl PLC Chemring Group Experian Group Fidessa Group Informa PLC Jazztel PLC *ñ Jazztel PLC * Mitie Group Reed Elsevier Rio Tinto ADR RPS Group Subsea 7 Synergy Health Ñ Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $325,973) Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 1 Total Rights (Cost $0) 1 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 0 Short-Term Investments (2.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $8,201) Total Investments## (100.2%) (Cost $334,174) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Institutional Fund (Unaudited) Investments at Value† Percentage of Industry (000's omitted) Net Assets Chemicals $ 8.8% Commercial Banks 6.0% Insurance 5.7% Media 5.4% Oil, Gas & Consumable Fuels 5.0% Wireless Telecommunication Services 4.9% Metals & Mining 4.5% Food & Staples Retailing 4.5% Machinery 4.1% Food Products 3.8% Professional Services 3.4% Pharmaceuticals 3.3% Health Care Equipment & Supplies 3.3% Diversified Telecommunication Services 3.3% Auto Components 2.6% Energy Equipment & Services 2.5% Software 2.3% Trading Companies & Distributors 2.2% Health Care Providers & Services 2.1% Commercial Services & Supplies 1.9% Aerospace & Defense 1.7% Hotels, Restaurants & Leisure 1.7% Communications Equipment 1.6% Real Estate Investment Trusts 1.5% Diversified Financial Services 1.5% Electronic Equipment, Instruments & Components 1.4% Capital Markets 1.2% Air Freight & Logistics 1.0% Construction Machinery 1.0% Office Electronics 0.9% Textiles, Apparel & Luxury Goods 0.8% Semiconductors & Semiconductor Equipment 0.8% Distributors 0.8% Building Products 0.8% Industrial Conglomerates 0.7% Beverages 0.6% Real Estate Management & Development 0.5% Short-Term Investments and Other Assets-Net 1.9% $ 100.0% MAY 31, 2011 Schedule of InvestmentsInternational Large Cap Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (96.8%) Australia (1.4%) BHP Billiton Fortescue Metals Group Austria (0.9%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.6%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (2.4%) Banco Santander Brasil ADR HRT Participacoes em Petroleo * Porto Seguro Canada (6.9%) Cenovus Energy Crescent Point Energy Goldcorp, Inc. New Gold * Peyto Exploration & Development Potash Corp. of Saskatchewan Silver Wheaton Vermilion Energy Chile (1.0%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.4%) Bank of China, H Shares * China Vanke, B Shares Denmark (3.9%) Jyske Bank * Novo Nordisk Class B Trygvesta AS Egypt (0.4%) Centamin Egypt * France (9.9%) Alcatel-Lucent * BNP Paribas Cie Generale des Etablissements Michelin Class B CNP Assurances Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Schneider Electric Sodexo Germany (10.7%) Brenntag AG * Deutsche Boerse Deutsche Telekom Fresenius Medical Care HeidelbergCement AG Linde AG SAP AG ADR Siemens AG Hong Kong (0.9%) China Mobile ADR India (0.6%) Bank of Baroda Japan (6.8%) Brother Industries Jupiter Telecommunications KDDI Corp. Makita Corp. Nippon Electric Glass Korea (4.1%) Hyundai Mobis Samsung Electronics Shinhan Financial Group Malaysia (0.8%) Axiata Group Berhad * Netherlands (7.8%) Akzo Nobel Fugro NV Koninklijke Ahold PostNL NV Randstad Holding TNT Express * Unilever NV Norway (1.6%) DnB NOR South Africa (1.4%) MTN Group Sweden (1.4%) Elekta AB, B Shares Telefonaktiebolaget LM Ericsson, B Shares Switzerland (12.6%) Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG Roche Holding SGS SA Sika AG Sulzer AG United Kingdom (17.3%) Amlin PLC BG Group Bunzl PLC Experian Group Informa PLC Reed Elsevier Rio Tinto ADR Sage Group Subsea 7 Tesco PLC Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $154,870) Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 0 Total Rights (Cost $0) 0 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 0 Short-Term Investments (2.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,781) Total Investments## (99.7%) (Cost $160,651) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Large Cap Fund (Unaudited) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 15,555 7.8% Insurance 7.1% Wireless Telecommunication Services 6.9% Commercial Banks 6.9% Oil, Gas & Consumable Fuels 6.4% Media 5.6% Metals & Mining 5.5% Professional Services 4.4% Pharmaceuticals 4.3% Food & Staples Retailing 3.9% Machinery 3.5% Food Products 2.9% Auto Components 2.8% Trading Companies & Distributors 2.5% Energy Equipment & Services 2.1% Software 2.0% Electrical Equipment 2.0% Communications Equipment 1.9% Electronic Equipment, Instruments & Components 1.8% Hotels, Restaurants & Leisure 1.7% Diversified Financial Services 1.7% Diversified Telecommunication Services 1.7% Health Care Providers & Services 1.6% Industrial Conglomerates 1.4% Capital Markets 1.4% Air Freight & Logistics 1.2% Semiconductors & Semiconductor Equipment 1.1% Construction Materials 1.0% Textiles, Apparel & Luxury Goods 0.9% Beverages 0.9% Health Care Equipment & Supplies 0.8% Office Electronics 0.7% Real Estate Management & Development 0.4% Short-Term Investments and Other Assets-Net 3.2% $ 100.0% MAY 31, 2011 Schedule of InvestmentsIntrinsic Value Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (96.6%) Aerospace & Defense (5.0%) Aerovironment Inc. * Ceradyne, Inc. * Teledyne Technologies * Textron Inc. Beverages (1.8%) Constellation Brands Class A * 120,036 Chemicals (2.4%) Chemtura Corp. * Cytec Industries Commercial Banks (5.3%) Huntington Bancshares Sterling Bancshares TCF Financial Texas Capital Bancshares * Umpqua Holdings Commercial Services & Supplies (2.9%) Avery Dennison Covanta Holding Communications Equipment (10.3%) Arris Group * Brocade Communications * Ciena Corp. * Comverse Technology * Infinera Corp. * Powerwave Technologies * SeaChange International * Sierra Wireless * Tekelec * Computers & Peripherals (2.3%) Diebold, Inc. Intermec Inc. * Construction & Engineering (1.6%) KBR, Inc. Containers & Packaging (4.0%) Crown Holdings * Sealed Air Diversified Consumer Services (0.5%) Corinthian Colleges * Electrical Equipment (1.2%) Hubbell Inc., Class B Electronic Equipment, Instruments & Components (2.8%) CTS Corp. Itron, Inc. * LeCroy Corp. * Mercury Computer Systems * Energy Equipment & Services (5.5%) Dresser-Rand Group * Global Industries * ION Geophysical * TETRA Technologies * Health Care Equipment & Supplies (0.5%) Symmetry Medical * Health Care Providers & Services (0.9%) Chemed Corp. Hotels, Restaurants & Leisure (2.4%) Scientific Games Class A * Wendy's/Arby`s Group Class A Independent Power Producers & Energy Traders (1.5%) GenOn Energy * Ormat Technologies Internet Software & Services (2.4%) Digital River * Keynote Systems IT Services (7.7%) Acxiom Corp. * Broadridge Financial Solutions Convergys Corp. * CoreLogic, Inc. * DST Systems Lender Processing Services Life Science Tools & Services (3.0%) Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International * Machinery (6.5%) ESCO Technologies Manitowoc Co. Navistar International * Pall Corp. Twin Disc Marine (1.6%) Danaos Corp. * Seaspan Corp. Oil, Gas & Consumable Fuels (1.4%) Southern Union Professional Services (1.1%) FTI Consulting * Road & Rail (1.5%) Ryder System Semiconductors & Semiconductor Equipment (6.9%) Alliance Semiconductor 27 FormFactor Inc. * Ikanos Communications * Intersil Corp. Class A MEMC Electronic Materials* Spansion, Inc. Class A * Standard Microsystems * Ultratech, Inc. * Zoran Corp. * Software (5.5%) Accelrys Inc. * Cadence Design Systems * Fair Isaac Verint Systems * Specialty Retail (6.5%) Advance Auto Parts Chico's FAS OfficeMax Inc. * PEP Boys-Manny, Moe & Jack RadioShack Corp. Talbots, Inc. * Textiles, Apparel & Luxury Goods (0.7%) Carter's, Inc. * Thrifts & Mortgage Finance (0.9%) First Niagara Financial Group Total Common Stocks (Cost $120,242) Rights (0.0%) Biotechnology (0.0%) Pharmacopeia Drug Discovery CVR *^^ (Cost $0) 0 Short-Term Investments (3.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,310) Total Investments## (100.1%) (Cost $125,552) Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsLarge Cap Disciplined Growth Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (97.0%) Aerospace & Defense (7.1%) Boeing Co. Precision Castparts Raytheon Co. Rockwell Collins United Technologies Auto Components (0.5%) BorgWarner, Inc. * Beverages (3.7%) Coca-Cola PepsiCo, Inc. Chemicals (2.6%) Monsanto Co. Potash Corp. of Saskatchewan Commercial Banks (1.0%) Comerica Inc. Communications Equipment (1.3%) Juniper Networks * Computers & Peripherals (10.7%) Apple, Inc. * EMC Corp. * Hewlett-Packard SanDisk Corp. * Diversified Financial Services (1.8%) CME Group J.P. Morgan Chase Electric Utilities (1.0%) American Electric Power Electrical Equipment (1.1%) Rockwell Automation Energy Equipment & Services (3.8%) Baker Hughes Cameron International * National Oilwell Varco Schlumberger Ltd. Food Products (1.4%) Mead Johnson Nutrition Health Care Equipment & Supplies (2.8%) Covidien PLC Stryker Corp. Health Care Providers & Services (3.5%) Express Scripts * UnitedHealth Group Hotels, Restaurants & Leisure (5.5%) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide Yum! Brands Household Products (2.5%) Procter & Gamble Industrial Conglomerates (0.9%) 3M Co. Internet & Catalog Retail (5.5%) Amazon.com * Netflix Inc. * Internet Software & Services (5.0%) Google Inc. Class A * SINA Corp. * IT Services (1.4%) Cognizant Technology Solutions Class A * Life Science Tools & Services (3.7%) Illumina, Inc. * Waters Corp. * Machinery (3.5%) Caterpillar Inc. Cummins Inc. Danaher Corp. Flowserve Corp. Media (1.0%) Time Warner Metals & Mining (3.6%) Allegheny Technologies Freeport-McMoRan Copper & Gold Multiline Retail (0.8%) Nordstrom, Inc. Oil, Gas & Consumable Fuels (5.6%) BG Group PLC ADR Canadian Natural Resources Devon Energy EOG Resources Range Resources Pharmaceuticals (2.2%) Allergan, Inc. Johnson & Johnson Semiconductors & Semiconductor Equipment (2.1%) First Solar * Intel Corp. Software (9.0%) Check Point Software Technologies * Citrix Systems * Oracle Corp. Salesforce.com, Inc. * Textiles, Apparel & Luxury Goods (2.4%) Coach, Inc. V.F. Corp. Total Common Stocks (Cost $569,790) Short-Term Investments (2.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $18,704) Total Investments## (99.7%) (Cost $588,494) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsLarge Cap Value Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (89.6%) Aerospace & Defense (2.8%) Boeing Co. 25 Lockheed Martin 22 47 Beverages (2.1%) Dr. Pepper Snapple Group 18 PepsiCo, Inc. 17 35 Biotechnology (0.8%) Amgen Inc. * 14 Capital Markets (1.5%) State Street 25 Commercial Banks (3.4%) Bank of Hawaii 6 PNC Financial Services Group 24 Wells Fargo 27 57 Commercial Services & Supplies (1.0%) Republic Services 17 Computers & Peripherals (1.8%) Dell Inc. * 17 Hewlett-Packard 13 30 Diversified Financial Services (6.0%) Bank of America 14 Citigroup Inc. 20 J.P. Morgan Chase 67 Diversified Telecommunication Services (4.1%) AT&T Inc. 41 Verizon Communications 28 69 Electric Utilities (5.1%) Duke Energy 24 NextEra Energy 27 Southern Co. 34 85 Food & Staples Retailing (3.4%) Kroger Co. 36 Wal-Mart Stores 21 57 Food Products (1.4%) General Mills 23 Health Care Equipment & Supplies (2.6%) Covidien PLC 17 Medtronic, Inc. 9 Zimmer Holdings * 17 43 Health Care Providers & Services (3.0%) Aetna Inc. 17 HCA Holdings * 34 51 Hotels, Restaurants & Leisure (1.5%) Darden Restaurants 17 MGM China Holdings * 8 25 Household Products (5.0%) Colgate-Palmolive 16 Kimberly-Clark 26 Procter & Gamble 41 83 Industrial Conglomerates (1.7%) 3M Co. 88 8 General Electric 21 29 Insurance (5.4%) Berkshire HathawayClass B * 20 MetLife, Inc. 29 Reinsurance Group of America 22 Travelers Cos. 20 91 IT Services (0.7%) IBM 66 11 Machinery (2.0%) Eaton Corp. 13 Ingersoll-Rand PLC 20 33 Media (3.1%) Comcast Corp. Class A Special 24 Time Warner 28 52 Metals & Mining (1.9%) Freeport-McMoRan Copper & Gold 15 Newmont Mining 17 32 Multi-Utilities (3.0%) Dominion Resources 19 Public Service Enterprise Group 20 Sempra Energy 11 50 Multiline Retail (1.3%) Kohl's Corp. 22 Oil, Gas & Consumable Fuels (11.3%) Apache Corp. 99 12 Cabot Oil & Gas 12 Chevron Corp. 29 CONSOL Energy 12 Denbury Resources * 28 Exxon Mobil 38 Occidental Petroleum 25 Range Resources 33 Pharmaceuticals (8.1%) AbbottLaboratories 14 Bristol-Myers Squibb 7 Eli Lilly 13 Johnson & Johnson 47 Pfizer Inc. 55 Road & Rail (1.3%) Norfolk Southern 22 Semiconductors & Semiconductor Equipment (0.8%) Micron Technology * 13 Software (2.0%) Microsoft Corp. 17 Symantec Corp. * 17 34 Specialty Retail (0.8%) Chico's FAS 13 Tobacco (0.7%) Philip Morris International 11 Total Common Stocks (Cost $1,360) Equity Funds (1.0%) UltraShort S&P500 ProShares * (Cost $17) 17 Short-Term Investments (11.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $185) Total Investments## (101.7%) (Cost $1,562) 1,702 Liabilities, less cash, receivables and other assets [(1.7%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsMid Cap Growth Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (96.6%) Aerospace & Defense (2.5%) BE Aerospace * HEICO Corp. Precision Castparts Air Freight & Logistics (1.0%) C.H. Robinson Worldwide Auto Components (1.8%) BorgWarner, Inc. * Gentex Corp. Biotechnology (1.4%) Alexion Pharmaceuticals * Capital Markets (1.7%) Affiliated Managers Group * Stifel Financial * Chemicals (1.6%) Airgas, Inc. Sigma-Aldrich Commercial Services & Supplies (1.8%) Stericycle, Inc. * Communications Equipment (1.4%) Acme Packet * Juniper Networks * Computers & Peripherals (0.9%) NetApp, Inc. * Diversified Financial Services (2.0%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (4.2%) AMETEK, Inc. Polypore International * Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (3.9%) Amphenol Corp. Class A National Instruments Trimble Navigation * Universal Display * Energy Equipment & Services (4.8%) CARBO Ceramics Complete Production Services * Core Laboratories N.V. Oil States International * Food & Staples Retailing (0.7%) Whole Foods Market Food Products (1.2%) Mead Johnson Nutrition Health Care Equipment & Supplies (3.6%) Edwards Lifesciences * Intuitive Surgical * NxStage Medical * Volcano Corp. * Health Care Providers & Services (3.0%) Catalyst Health Solutions * Express Scripts * HMS Holdings * Health Care Technology (2.0%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (2.1%) Arcos Dorados Holdings Class A * Chipotle Mexican Grill * Hyatt Hotels Class A * Royal Caribbean Cruises * Household Products (0.9%) Church & Dwight Internet Software & Services (1.1%) Rackspace Hosting * WebMD Health * IT Services (3.2%) Cognizant Technology Solutions Class A * Sapient Corp. * VeriFone Systems * Life Science Tools & Services (1.3%) Illumina, Inc. * Waters Corp. * Machinery (4.7%) Cummins Inc. Danaher Corp. Donaldson Co. Flowserve Corp. Pall Corp. Media (2.3%) Discovery Communications Class A * Focus Media Holding ADR * Scripps Networks Interactive Class A Metals & Mining (0.7%) Cliffs Natural Resources Multiline Retail (2.3%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (3.2%) Cabot Oil & Gas Concho Resources * Whiting Petroleum * Pharmaceuticals (3.4%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (0.9%) Verisk Analytics Class A * Real Estate Management & Development (1.2%) Jones Lang LaSalle Road & Rail (1.1%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (3.3%) Avago Technologies Cavium Networks * Microchip Technology NXP Semiconductors * Software (11.9%) ANSYS, Inc. * Ariba, Inc. * BMC Software * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * RealD Inc. * Red Hat * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings Specialty Retail (5.6%) Bed Bath & Beyond * Dick's Sporting Goods * O'Reilly Automotive * Ross Stores Tractor Supply Williams-Sonoma Textiles, Apparel & Luxury Goods (1.7%) Coach, Inc. Phillips-Van Heusen Trading Companies & Distributors (2.8%) Fastenal Co. MSC Industrial DirectClass A WESCO International * Wireless Telecommunication Services (3.4%) American Tower Class A * NII Holdings * SBA CommunicationsClass A * Total Common Stocks (Cost $382,988) 610,387 Short-Term Investments (3.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $21,515) Total Investments## (100.0%) (Cost $404,503) Liabilities, less cash, receivables and other assets (0.0%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsMulti-Cap Opportunities Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (96.6%) Aerospace & Defense (2.9%) Boeing Co. Beverages (2.0%) PepsiCo, Inc. Capital Markets (7.6%) Charles Schwab Goldman Sachs Group Morgan Stanley Chemicals (2.5%) Ecolab Inc. Commercial Services & Supplies (2.8%) Covanta Holding Communications Equipment (2.6%) Cisco Systems Computers & Peripherals (3.4%) Hewlett-Packard Diversified Financial Services (2.9%) J.P. Morgan Chase Electrical Equipment (2.5%) ABB Ltd. ADR* Energy Equipment & Services (4.2%) McDermott International * Schlumberger Ltd. Food Products (4.7%) ConAgra Foods Kraft Foods Gas Utilities (2.1%) National Fuel Gas Health Care Providers & Services (6.3%) HCA Holdings * Henry Schein * Hotels, Restaurants & Leisure (6.5%) Darden Restaurants Great Wolf Resorts * McDonald's Corp. Industrial Conglomerates (3.0%) 3M Co. Insurance (3.0%) MetLife, Inc. Internet Software & Services (1.4%) eBay Inc. * Leisure Equipment & Products (2.9%) Mattel Inc. Life Science Tools & Services (2.8%) Thermo Fisher Scientific * Media (5.0%) News Corp.Class A Omnicom Group Office Electronics (3.1%) Xerox Corp. Oil, Gas & Consumable Fuels (6.0%) Cenovus Energy Range Resources Pharmaceuticals (2.9%) Pfizer Inc. Professional Services (2.0%) Nielsen Holdings * Software (5.7%) Activision Blizzard Microsoft Corp. Specialty Retail (2.6%) Bed Bath & Beyond * Textiles, Apparel & Luxury Goods (3.2%) Carter's, Inc. * Total Common Stocks (Cost $57,228) Short-Term Investments (3.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,422) Total Investments## (100.3%) (Cost $59,650) Liabilities, less cash, receivables and other assets [(0.3%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsPartners Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (95.1%) Aerospace & Defense (3.5%) Boeing Co. Textron Inc. Air Freight & Logistics (0.9%) FedEx Corp. Auto Components (1.3%) Lear Corp. Automobiles (0.8%) General Motors * Beverages (1.1%) Coca-Cola Biotechnology (1.0%) Amgen Inc. * Building Products (2.7%) Masco Corp. Owens Corning * Capital Markets (4.5%) Goldman Sachs Group Invesco Ltd. State Street Commercial Banks (4.6%) Fifth Third Bancorp SunTrust Banks Wells Fargo 120,858 Communications Equipment (0.5%) Research In Motion * Computers & Peripherals (1.5%) Hewlett-Packard Construction & Engineering (0.8%) Chicago Bridge & Iron Consumer Finance (2.6%) American Express Capital One Financial Diversified Financial Services (8.8%) Bank of America Citigroup Inc. J.P. Morgan Chase Moody's Corp. Diversified Telecommunication Services (2.4%) Koninklijke KPN NV ADR Telefonica SA ADR Electric Utilities (0.8%) DPL Inc. NV Energy Electrical Equipment (1.7%) ABB Ltd. ADR * Energy Equipment & Services (5.4%) Halliburton Co. McDermott International * National Oilwell Varco Weatherford International * Food & Staples Retailing (1.2%) CVS Caremark Health Care Equipment & Supplies (3.5%) Covidien PLC Zimmer Holdings * Health Care Providers & Services (5.6%) Aetna Inc. AmerisourceBergen Corp. Medco Health Solutions * WellPoint Inc. Household Durables (2.1%) NVR, Inc. * Whirlpool Corp. Household Products (1.1%) Energizer Holdings * Insurance (3.5%) Berkshire HathawayClass B * MetLife, Inc. IT Services (2.2%) Lender Processing Services Visa Inc. Class A Machinery (2.8%) Bucyrus International Deere & Co. Ingersoll-Rand PLC Terex Corp. * Media (1.5%) McGraw-Hill Cos. Metals & Mining (2.8%) Cliffs Natural Resources Freeport-McMoRan Copper & Gold Teck Resources Class B United States Steel Walter Energy Xstrata PLC Multi-Utilities (1.6%) CenterPoint Energy National Grid ADR Multiline Retail (2.9%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (8.4%) Apache Corp. Canadian Natural Resources Cenovus Energy El Paso Corp. EOG Resources Kinder Morgan Petroleo Brasileiro ADR Southwestern Energy * Paper & Forest Products (0.2%) International Paper Personal Products (1.4%) Avon Products Pharmaceuticals (3.8%) Pfizer Inc. Shire PLC ADR Semiconductors & Semiconductor Equipment (0.8%) Intel Corp. Software (1.5%) Check Point Software Technologies * Oracle Corp. Specialty Retail (3.3%) Aeropostale, Inc. * Best Buy Lowe's Cos. Total Common Stocks (Cost $1,777,573) Short-Term Investments (5.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $131,595) Total Investments## (100.2%) (Cost $1,909,168) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsReal Estate Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (96.9%) Apartments (13.8%) AvalonBay Communities BRE Properties Camden Property Trust Equity Residential Essex Property Trust Diversified (4.2%) American Assets Trust Vornado Realty Trust 15,844 Health Care (10.4%) HCP, Inc. Health Care REIT Nationwide HealthProperties OMEGA HealthcareInvestors Ventas, Inc. 38,779 Hotels, Restaurants & Leisure (4.0%) Marriott International Starwood Hotels & ResortsWorldwide 14,852 Industrial (5.7%) AMB Property EastGroup Properties ProLogis 21,433 Lodging (5.0%) Host Hotels & Resorts Pebblebrook Hotel Trust Strategic Hotel & Resorts * 18,597 Mixed (0.9%) Duke Realty Office (13.1%) Alexandria Real Estate Equities Boston Properties Hudson Pacific Properties Kilroy Realty SL Green Realty 48,877 Real Estate Management & Development (5.0%) Brookfield AssetManagement Class A Brookfield Office Properties 18,588 Regional Malls (13.9%) General Growth Properties Macerich Co. Simon Property Group Taubman Centers 51,774 Self Storage (5.6%) Public Storage Shopping Centers (8.2%) Developers Diversified Realty Equity One Federal Realty InvestmentTrust Regency Centers Tanger Factory OutletCenters 30,461 Specialty (5.7%) Digital Realty Trust DuPont Fabros Technology Rayonier Inc. 21,251 Timber (1.4%) Weyerhaeuser Co. Total Common Stocks (Cost $285,088) 361,215 Rights (0.1%) Real Estate Management & Development (0.1%) Brookfield Office Properties* (Cost $137) 85 Short-Term Investments (2.9%) State Street InstitutionalLiquid Reserves FundInstitutional Class (Cost$10,891) Total Investments## (99.9%) (Cost $296,116) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsRegency Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (94.5%) Aerospace & Defense (2.1%) Embraer SA ADR Spirit Aerosystems HoldingsClass A * Auto Components (1.6%) Lear Corp. Automobiles (0.7%) Harley-Davidson Beverages (1.0%) Dr. Pepper Snapple Group Building Products (3.1%) Masco Corp. Owens Corning * Capital Markets (1.8%) Invesco Ltd. Commercial Banks (7.6%) Comerica Inc. Fifth Third Bancorp First Horizon National Huntington Bancshares KeyCorp Regions Financial SunTrust Banks Synovus Financial Zions Bancorp Construction & Engineering (1.3%) Chicago Bridge & Iron Containers & Packaging (1.0%) Temple-Inland Diversified Financial Services (2.9%) Moody's Corp. Electric Utilities (2.9%) DPL Inc. NV Energy Electrical Equipment (0.7%) General Cable * Electronic Equipment, Instruments & Components (3.4%) Anixter International Avnet, Inc. * Energy Equipment & Services (4.8%) Complete ProductionServices * McDermott International * National Oilwell Varco Noble Corp. Oceaneering International * Food Products (0.3%) J. M. Smucker Gas Utilities (0.9%) Questar Corp. Health Care Providers & Services (7.6%) Aetna Inc. AmerisourceBergen Corp. CIGNA Corp. Coventry Health Care * MEDNAX, Inc. * Household Durables (3.1%) KB HOME NVR, Inc. * Whirlpool Corp. Household Products (1.2%) Energizer Holdings * Insurance (8.0%) Assurant, Inc. Lincoln National PartnerRe Ltd. Principal Financial Group StanCorp Financial Group W.R. Berkley IT Services (1.6%) Lender Processing Services Machinery (4.9%) AGCO Corp. * Ingersoll-Rand PLC Terex Corp. * WABCO Holdings * Media (2.3%) Cablevision Systems Class A McGraw-Hill Cos. Metals & Mining (3.2%) Cliffs Natural Resources Teck Resources Class B United States Steel Multi-Utilities (5.2%) Alliant Energy CenterPoint Energy CMS Energy DTE Energy OGE Energy Multiline Retail (3.1%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (7.6%) Denbury Resources * Newfield Exploration * Noble Energy Ship Finance International Southwestern Energy * Whiting Petroleum * World Fuel Services Pharmaceuticals (1.7%) Shire PLC ADR Real Estate Investment Trusts (4.2%) Alexandria Real Estate Equities Annaly Capital Management Boston Properties Macerich Co. Vornado Realty Trust Semiconductors & Semiconductor Equipment (1.2%) Lam Research * ON Semiconductor * Specialty Retail (3.4%) Aeropostale, Inc. * Chico's FAS Limited Brands Thrifts & Mortgage Finance (0.1%) BankUnited 91 Total Common Stocks (Cost $71,334) Short-Term Investments (3.3%) State Street InstitutionalLiquid Reserve Fund Institutional Class (Cost $3,361) Total Investments## (97.8%) (Cost $74,695) Cash, receivables andother assets, lessliabilities (2.2%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsSelect Equities Fund (Unaudited) Number of Shares Value† ($000's) Common Stocks (72.6%) Aerospace & Defense (4.1%) Boeing Co. Air Freight & Logistics (5.8%) United Parcel Service Class B Auto Components (4.0%) BorgWarner, Inc. * Capital Markets (11.4%) BlackRock, Inc. Goldman Sachs Group Morgan Stanley 9,105 Chemicals (2.5%) Monsanto Co. Electric Utilities (4.5%) NextEra Energy Industrial Gases (4.0%) Praxair, Inc. Internet Software & Services (3.3%) eBay Inc. * IT Services (4.1%) IBM Machinery (2.4%) Caterpillar Inc. Media (4.3%) Discovery Communications Class C * Metals & Mining (3.2%) BHP Billiton ADR Oil, Gas & Consumable Fuels (8.8%) El Paso Corp. EOG Resources Suncor Energy Professional Services (3.9%) Nielsen Holdings * Wireless Telecommunication Services (6.3%) American Tower Class A * Total Common Stocks (Cost $48,837) Short-Term Investments (24.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $19,604) Total Investments## (97.2%) (Cost $68,441) Cash, receivables and other assets, less liabilities (2.8%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsSmall Cap Growth Fund (Unaudited) Number of Value† Shares ($000's) Common Stocks (99.2%) Aerospace & Defense (3.2%) HEICO Corp. Air Freight & Logistics (2.0%) Hub Group Class A * Capital Markets (1.4%) HFF Inc. Class A * Commercial Banks (1.1%) Texas Capital Bancshares * Commercial Services & Supplies (1.0%) Interface, Inc. Class A Communications Equipment (2.6%) Acme Packet * Aruba Networks * Riverbed Technology * Consumer Finance (1.7%) First Cash Financial Services * Diversified Consumer Services (1.4%) Steiner Leisure * Diversified Financial Services (1.1%) Portfolio Recovery Associates * Electrical Equipment (1.6%) Polypore International * Electronic Equipment, Instruments & Components (1.3%) DTS, Inc. * Energy Equipment & Services (2.7%) CARBO Ceramics Superior Energy Services * Food & Staples Retailing (2.1%) Fresh Market * PriceSmart, Inc. Food Products (2.0%) Diamond Foods TreeHouse Foods * Health Care Equipment & Supplies (7.7%) Cyberonics, Inc. * Neogen Corporation * Sirona Dental Systems * Volcano Corp. * Zoll Medical * Health Care Providers & Services (6.5%) Accretive Health * Air Methods * HMS Holdings * IPC The Hospitalist * U.S. Physical Therapy Health Care Technology (3.3%) Computer Programs and Systems SXC Health Solutions * Hotels, Restaurants & Leisure (4.4%) Gaylord Entertainment * Orient-Express HotelsClass A * Panera Bread Class A * Peet's Coffee & Tea * Internet & Catalog Retail (1.7%) Shutterfly, Inc. * Internet Software & Services (5.6%) Keynote Systems LivePerson, Inc. * Rackspace Hosting * Web.com Group * IT Services (2.2%) ServiceSource International * Wright Express * Machinery (3.3%) Actuant Corp. Class A Altra Holdings * Gorman-Rupp Media (1.7%) MDC Partners Class A Metals & Mining (3.4%) Globe Specialty Metals Worthington Industries Oil, Gas & Consumable Fuels (4.5%) Brigham Exploration * Magnum Hunter Resources * Rosetta Resources * Pharmaceuticals (2.7%) Impax Laboratories * Medicis Pharmaceutical Class A Road & Rail (2.5%) Old Dominion Freight Line * Semiconductors & Semiconductor Equipment (2.6%) Cavium Networks * Hittite Microwave * Software (11.3%) Fortinet Inc. * Kenexa Corp. * SS&C Technologies Holdings * Taleo Corp. Class A * TIBCO Software * Ultimate Software Group * Specialty Retail (6.2%) Hibbett Sports * Sally Beauty Holdings * Tractor Supply Vitamin Shoppe * Textiles, Apparel & Luxury Goods (2.1%) Deckers Outdoor * Warnaco Group * Trading Companies & Distributors (2.3%) Kaman Corp. MSC Industrial DirectClass A Total Common Stocks (Cost $180,351) Short-Term Investments (0.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,201) Total Investments## (100.1%) (Cost $182,552) Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2011 Schedule of InvestmentsSocially Responsive Fund (Unaudited) Number of Value† Shares ($000's) Common Stocks (96.0%) Capital Markets (9.3%) Bank of New York Mellon BlackRock, Inc. Charles Schwab Commercial Services & Supplies (1.9%) Herman Miller Electronic Equipment, Instruments & Components (4.9%) Anixter International National Instruments Food & Staples Retailing (2.1%) Costco Wholesale Food Products (4.5%) J.M. Smucker McCormick & Company Health Care Equipment & Supplies (6.2%) Becton, Dickinson & Co. Covidien PLC Household Products (4.1%) Procter & Gamble Industrial Conglomerates (2.9%) 3M Co. Industrial Gases (2.0%) Praxair, Inc. Insurance (3.9%) Markel Corp. * Progressive Corp. Internet Software & Services (6.2%) Google Inc. Class A * Yahoo! Inc. * IT Services (2.7%) MasterCard, Inc. Class A Machinery (4.4%) Danaher Corp. Media (4.5%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (3.3%) Target Corp. Oil, Gas & Consumable Fuels (11.8%) BG Group PLC Cimarex Energy Newfield Exploration * Noble Energy Pharmaceuticals (8.6%) Hospira, Inc. * Novo Nordisk A/S Class B Roche Holding AG Professional Services (1.1%) ICF International * Road & Rail (1.5%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.2%) Altera Corp. Texas Instruments Specialty Chemicals (0.9%) Novozymes A/S Class B Trading Companies & Distributors (2.0%) W.W. Grainger Total Common Stocks (Cost $1,298,631) Short-Term Investments (3.8%) State Street Institutional Government Money Market Fund Institutional Class (Cost $66,901) Principal Amount Certificates of Deposit (0.0%) Carver Federal Savings, 0.35% due 6/27/11 Self Help Credit Union, 1.00% due 7/29/11 Self Help Credit Union, 1.00% due 8/16/11 Total Certificates of Deposit# (Cost $600) Total Investments## (99.8%) (Cost $1,366,132) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments May 31, 2011 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Emerging Markets Equity Fund (“Emerging Markets Equity”), Neuberger Berman Equity Income Fund (“Equity Income”), Neuberger Berman Focus Fund (“Focus”), Neuberger Berman Genesis Fund (“Genesis”), Neuberger Berman Guardian Fund (“Guardian”), Neuberger Berman International Fund (“International”), Neuberger Berman International Institutional Fund (“International Institutional”), Neuberger Berman International Large Cap Fund (“International Large Cap”), Neuberger Berman Intrinsic Value Fund (“Intrinsic Value”), Neuberger Berman Large Cap Disciplined Growth Fund (“Large Cap Disciplined Growth”), Neuberger Berman Large Cap Value Fund (“Large Cap Value”),Neuberger Berman Mid Cap Growth Fund (“Mid Cap Growth”), Neuberger Berman Multi-Cap Opportunities Fund (“Multi-Cap Opportunities”), Neuberger Berman Partners Fund (“Partners”), Neuberger Berman Real Estate Fund (“Real Estate”), Neuberger Berman Regency Fund (“Regency”), Neuberger Berman Select Equities Fund (“Select Equities”), Neuberger Berman Small Cap Growth Fund (“Small Cap Growth”), and Neuberger Berman Socially Responsive Fund (“Socially Responsive”) (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities, written option contracts, equity funds and purchased option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted in active markets (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in convertible bonds is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations such as yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions (generally Level 2 inputs). Other Level 2 inputs used by an independent pricing service to value convertible bonds generally include underlying stock data, dealer quotes, conversion premiums, listed bond and preferred stock prices and other market information which may include benchmark curves, trade execution data, and sensitivity analysis, when available. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Certificates of Deposit are valued at amortized cost. Investments in State Street Institutional Government Money Market FundInstitutional Class and State Street Institutional Liquid Reserves Fund Institutional Class are valued using the respective fund’s daily calculated net asset value per share. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Equity Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. These fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of May 31, 2011: Asset Valuation Inputs (000’s omitted) Level 1 Level 2 Level 3§§ Total Emerging Markets Equity Investments: Common Stocks Brazil $- $- Canada - - Chile - - China - Colombia - - Egypt - - India - Indonesia - - Israel - - Korea - Luxembourg - - Malaysia - - Mexico - - Nigeria - - Philippines - - Russia - South Africa - - Taiwan, Province Of China - - Thailand - Turkey - - United Kingdom - Total Common Stocks - Preferred Stocks Brazil - 0 Short-Term Investments - - Total Investments 0 Equity Income For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Investments: Common Stocks Air Freight & Logistics - - Beverages - - Capital Markets - - Diversified Financial Services - - Diversified Telecommunication Services - - Electric Utilities - - Food Products - - Gas Utilities - - Machinery - - Media - - Metals & Mining - - Multi-Utilities - - Oil, Gas & Consumable Fuels - Pharmaceuticals - - Real Estate Investment Trusts - Road & Rail - - Semiconductors & Semiconductor Equipment - - Thrifts & Mortgage Finance - - Tobacco - - Transportation Infrastructure - - Water Utilities - - Wireless Telecommunication Services - Common Stocks - Convertible Preferred Stocks - - Convertible Bonds - - Short-Term Investments - - Total Investments - Focus Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Genesis Investments: Common Stocks Aerospace & Defense - - Air Freight & Logistics - - Auto Components - - Beverages - - Capital Markets - - Chemicals - - Commercial Banks - - Commercial Services & Supplies - - Construction & Engineering - - Containers & Packaging - - Diversified Consumer Services - - Diversified Financial Services - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food & Staples Retailing - - Food Products - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Gas Utilities - - Health Care Equipment & Supplies - - Health Care Providers & Services - - Health Care Technology - - Hotels, Restaurants & Leisure - - Household Durables - - Household Products - - Industrial Conglomerates - - Insurance - - IT Services - - Leisure Equipment & Products - - Life Science Tools & Services - - Machinery - Metals & Mining - - Office Electronics - - Oil, Gas & Consumable Fuels - - Professional Services - - Road & Rail - - Semiconductors & Semiconductor Equipment - - Software - - Specialty Retail - - Thrifts & Mortgage Finance - - Trading Companies & Distributors - - Water Utilities - - Total Common Stocks - Equity Funds - - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks Beverages - - Capital Markets - - Commercial Services & Supplies - - Electronic Equipment, Instruments & Components - - Energy Equipment & Services - - Food & Staples Retailing - - Food Products - - Health Care Equipment & Supplies - - Household Products - - Industrial Conglomerates - - Industrial Gases - - Insurance - - Internet Software & Services - - IT Services - - Machinery - - Media - - Multiline Retail - - Oil, Gas, & ConsumableFuels - Pharmaceuticals - Road & Rail - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Semiconductors &Semiconductor Equipment - - Trading Companies &Distributors - - Total Common Stocks Short-Term Investments - - Total Investments - International Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - Denmark - - Egypt - - France - - Germany - - Hong Kong - - India - - Ireland 89 - Japan - - Korea - - Netherlands - Norway - - South Africa - - Sweden - Switzerland - Turkey - - United Kingdom - Total Common Stocks Preferred Stocks Brazil - - 12 12 Rights Belgium 1 1 - 2 Warrants Italy 0 - - 0 Short-Term Investments - - Total Investments 12 International Institutional Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - Denmark - - Egypt - - France - - Germany - - Hong Kong - - India - - Ireland - Japan - - Korea - - Netherlands - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Norway - - South Africa - - Sweden - Switzerland - Turkey - - United Kingdom - Total Common Stocks Rights - Belgium 0 1 - 1 Warrants - Italy 0 - - 0 Short-Term Investments - - Total Investments - International Large Cap Investments: Common Stocks Australia - - Austria - - Belgium - - Brazil - - Canada - - Chile - - China - Denmark - - Egypt - - France - - Germany - Hong Kong - - India - - Japan - - Korea - - Malaysia - - Netherlands - Norway - - South Africa - - Sweden - Switzerland - - United Kingdom - Total Common Stocks - Rights Belgium 0 0 - 0 Warrants Italy 0 - - 0 Short-Term Investments - - Total Investments - Intrinsic Value Investments: Common Stocks§ - - Rights - - 0 0 Short-Term Investments - - Total Investments 0 Large Cap Disciplined Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Large Cap Value Investments: Common Stocks Aerospace & Defense 47 - - 47 Beverages 35 - - 35 Biotechnology 14 - - 14 For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Capital Markets 25 - - 25 Commercial Banks 57 - - 57 Commercial Services & Supplies 17 - - 17 Computers & Peripherals 30 - - 30 Diversified Financial Services - - Diversified Telecommunication Services 69 - - 69 Electric Utilities 85 - - 85 Food & Staples Retailing 57 - - 57 Food Products 23 - - 23 Health Care Equipment & Supplies 43 - - 43 Health Care Providers & Services 51 - - 51 Hotels, Restaurants & Leisure 17 8 - 25 Household Products 83 - - 83 Industrial Conglomerates 29 - - 29 Insurance 91 - - 91 IT Services 11 - - 11 Machinery 33 - - 33 Media 52 - - 52 Metals & Mining 32 - - 32 Multi-Utilities 50 - - 50 Multiline Retail 22 - - 22 Oil, Gas & Consumable Fuels - - Pharmaceuticals - - Road & Rail 22 - - 22 Semiconductors & Semiconductor Equipment 13 - - 13 Software 34 - - 34 Specialty Retail 13 - - 13 Tobacco 11 - - 11 Total Common Stocks 8 - Equity Funds 17 - - 17 Short-Term Investments - - Total Investments - Mid Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Multi-Cap Opportunities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Partners Investments: Common Stocks Aerospace & Defense - - Air Freight & Logistics - - Auto Components - - Automobiles - - Beverages - - Biotechnology - - Building Products - - Capital Markets - - Commercial Banks - - Communications Equipment - - Computers & Peripherals - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Construction & Engineering - - Consumer Finance - - Diversified Financial Services - - Diversified Telecommunication Services - - Electric Utilities - - Electrical Equipment - - Energy Equipment & Services - - Food & Staples Retailing - - Health Care Equipment & Supplies - - Health Care Providers & Services - - Household Durables - - Household Products - - Insurance - - IT Services - - Machinery - - Media - - Metals & Mining - Multi-Utilities - - Multiline Retail - - Oil, Gas & Consumable Fuels - - Paper & Forest Products - - Personal Products - - Pharmaceuticals - - Semiconductors & Semiconductor Equipment - - Software - - Specialty Retail - - Total Common Stocks - Short-Term Investments - - Total Investments - Real Estate Investments: Common Stocks§ - - Rights 85 - - 85 Short-Term Investments - - Total Investments - Regency Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Select Equities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Small Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Socially Responsive Investments: Common Stocks Capital Markets - - Commercial Services & Supplies - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Electronic Equipment, Instruments & Components - - Food & Staples Retailing - - Food Products - - Health Care Equipment & Supplies - - Household Products - - Industrial Conglomerates - - Industrial Gases - - Insurance - - Internet Software & Services - - IT Services - - Machinery - - Media - - Multiline Retail - - Oil, Gas & Consumable Fuels - Pharmaceuticals - Professional Services - - Road & Rail - - Semiconductors & Semiconductor Equipment - - Specialty Chemicals - - Trading Companies & Distributors - - Total Common Stocks Short-Term Investments - - Certificates of Deposit - - Total Investments - §The Schedule of Investments (and Summary Schedule of Investments by Industry for the international funds) provide information on the industry and/or country categorization for the portfolio. §§ The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: (000’s omitted) Beginning balance, as of9/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers into Level 3 Transfers out of Level 3 Balance, as of 5/31/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 5/31/11 Investments in Securities: Emerging Markets Equity Preferred Stocks Brazil $0 $- $- $- $- $- $- $0 $0 Total 0 - 0 0 Equity Income Option Contracts Total - - 26 - - - 26 International Preferred Stocks Brazil 11 - 1 - 12 1 Total 11 - 1 - 12 1 Intrinsic Value Rights 0 - 0 - Total 0 - 0 - As of the period ending May 31, 2011, certain foreign equity securities transferred from Level 1 to Level 2 as a result of the Funds’ valuation policies using Interactive as stated in the description of the valuation methods of foreign equity securities above. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of May 31, 2011: (000’s omitted) Level 1 Level 2 Level 3 Total Equity Income Option Contracts $- # At cost, which approximates market value. ## At May 31, 2011, selected fund information on a U.S. federal income tax basis was as follows: (000’s omitted) Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Emerging Markets Equity Equity Income Focus Genesis Guardian International International Institutional International Large Cap Intrinsic Value Large Cap Disciplined Growth Large Cap Value 13 Mid Cap Growth Multi-Cap Opportunities Partners Real Estate Regency Select Equities Small Cap Growth Socially Responsive * Security did not produce income during the last twelve months. ^ Affiliated issuer. ‡‡ At May 31, 2011, Equity Income had outstanding call options written as follows: Shares Securities and Options Market Value of Options AMB Proprety, Call August 2011 @ 40 $0 AvalonBay Communities, Call July 2011 @ 130 AvalonBay Communities, Call October 2011 @ 140 Digital Realty Trust, Call October 2011 @ 65 Johnson & Johnson, Call October 2011 @ 72.5 Microchip Technology, Call July 2011 @ 40 Microchip Technology, Call October 2011 @ 42 Norfolk Southern, Call September 2011 @ 75 Norfolk Southern, Call September 2011 @ 80 Norfolk Southern, Call December 2011 @ 80 PetroChina Co., Call June 2011 @ 170 Philip Morris International, Call September 2011 @ 70 Philip Morris International, Call December 2011 @ 75 Royal Gold, Call October 2011 @ 60 Royal Gold, Call October 2011 @ 65 Royal Gold, Call October 2011 @ 70 Spectra Energy, Call December 2011 @ 32 Weyerhaeuser Co., Call July 2011 @ 24 Total ñ Restricted security subject to restrictions on resale under federal securities laws.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be liquid.At May 31, 2011, these securities amounted to approximately $61,607,000 or 4.6% of net assets for Equity Income, approximately $1,434,000 or 0.0% of net assets for Genesis, approximately $1,860,000 or 0.5% of net assets for International, and approximately $912,000 or 0.2% of net assets for International Institutional. Ñ These securities have been deemed by the investment manager to be illiquid.At May 31, 2011, these securities amounted to approximately $110 or 0.0% of net assets for Emerging Markets Equity, approximately $6,404,000 or 1.8% of net assets for International, and approximately $7,090,000 or 1.8% of net assets for International Institutional. ^^ Value of the security was determined using methods the Board has approved on the belief they reflect fair value. a Step Bond: Coupon rate is a fixed rate for an initial period then resets at a specified date and rate. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)) as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Equity Funds By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: July 18, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: July 18, 2011 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: July 18, 2011
